Exhibit 10.6

PATTERSON COMPANIES, INC.

Fiscal 2008

Incentive Plan

PLAN PURPOSE

The objective of Fiscal 2008 Patterson Companies, Inc. (PDCO) Incentive
Compensation Plan (the “Plan”) is to encourage greater initiative,
resourcefulness, teamwork, and efficiency on the part of its employees. The
day-to-day performance and responsibilities of each individual have a direct
impact on our internal and external customer satisfaction, sales and operational
goals, which ultimately affects the profitability of the Company.

ELIGIBILITY

Participation

This Incentive Program is designed to include designated employees across the
organization. Incentive opportunity for targeted groups of employees is
specified in the Plan schedules attached to this document. Newly hired,
transferred, or employees who become participants during the Plan year will be
eligible on a prorated basis under the respective schedule.

Participation in the Plan is determined by the CEO with approval of the
President of each respective subsidiary or operating unit and is based on level
of responsibility and organizational impact of the participant.

Participants are eligible for participation in only one Patterson Companies,
Inc. (or subsidiary thereof) incentive, bonus, or other variable pay program,
unless so authorized by specific provisions included in this Plan and the
respective Patterson Companies, Inc. variable pay Plan document(s).

Award Payments

To receive an award several criteria must be met:

1. Employment—To be eligible to receive an award, the individual must be
employed by Patterson Companies, Inc., or a subsidiary thereof, on the date
awards are made;

a. Job elimination—Participants whose positions are eliminated may, at the
discretion of management, be eligible for prorated awards based on tenure in the
qualifying position, overall performance level, actual results attained, and
other criteria determined by management;

b. Job transfer—Participants who transfer into or out of eligible positions
within the Company may be eligible for prorated awards based on tenure in the
qualifying position, overall performance level, actual results attained, and
management discretion;

2. Performance—Continued participation in the Plan is dependent upon the
participant remaining an employee in good standing as defined by Patterson
Companies, Inc. or its subsidiary. To qualify for an award, a participant must
have a satisfactory performance rating and not be on a formal performance
improvement plan. A participant on written warning or disciplinary status at any
time during the Plan year may have his/her incentive award reduced or denied at
management’s discretion;

3. Ethical and Legal Standards—Participants are required to be in compliance
with, and abide by, Patterson Companies, Inc. Code of Ethics and comply with the
letter and spirit of its provisions at all times.

No awards are considered earned until they are paid.

 

1



--------------------------------------------------------------------------------

BASIS FOR AWARDS

The management of Patterson Companies, Inc. will approve participant objectives
and evaluate performance of the business unit. Performance will be evaluated
based on the specific goals and measures described in the attached plan
schedules, the effective management of customer and employee relations, and
compliance with Company expectations of good business practices and ethical
conduct.

Patterson Companies, Inc. reserves the right to make changes to the Plan at any
time, including but not limited to: withdraw or withhold from the Plan any
transaction, product or service it might select; revise territories; establish
specific account, customer, or portfolio representation; and assign or reassign
specific accounts, customers, or portfolios within a participant’s location
service area at any time during the fiscal year.

Goals, incentive targets, territory assignments, and any other factors affecting
this Plan may be reviewed and changed at any time during the Plan year.

APPROVAL OF AWARD PAYMENTS

The President of each respective subsidiary or operating unit will review and
approve all award recommendations prior to submission to payroll for payment.
Management may adjust payments at its own discretion to reflect the impact of
any event that distorts actual results achieved and effective management of
customer and employee relations. All awards are paid at the discretion of
management.

DISTRIBUTION OF AWARD PAYMENTS

Generally, awards are calculated following the end of the fiscal year and
payments are scheduled within 75 days after the end of the fiscal year.

Award payments are made by the same means as the individual’s normal payroll.
Applicable withholdings are deducted from all payments. Payments made under this
Plan will be used in the calculation of benefits only as allowed under the
applicable benefit plan. Awards are considered as earned by the participant on
the date of actual distribution.

Generally, awards are determined and paid according to the provisions of this
Plan document. Any exceptions require the approval of the President of each
respective subsidiary or operating unit.

CHANGES IN EMPLOYMENT STATUS

In the event a participant dies, becomes disabled (as defined by Patterson’s
Group Long Term Disability Plan provisions), retires, or is on a leave of
absence (as defined by applicable Patterson policies), he/she may be eligible
for an award based on management’s discretionary review of the participant’s
actual performance and actual work done while at work. In the event of death,
the award payment, if any, is issued in the name of the deceased and made
payable to the estate.

ADOPTION AND ADMINISTRATION

The President and Chief Executive Officer of Patterson Companies, Inc., and the
President of the subsidiary or operating unit, or the Vice President—Human
Resources on their behalf, must approve the attached Plan schedules. The Plan
schedules are effective for each fiscal year of the Company and are updated
annually.

The President of each respective subsidiary or operating unit holds general
authority and on-going responsibility for Plan administration. Any exceptions to
the provisions in this Plan require approval of the President of Patterson
Companies, Inc. and the President of the respective subsidiary or operating
unit. The foregoing officers and the Executive Vice President of Patterson
Companies, Inc., or the Vice President of Human Resources acting on their
behalf, have the authority to interpret the terms of this Plan.

 

2



--------------------------------------------------------------------------------

This Plan supersedes all prior Incentive Plans. No agreements or understandings
will modify this Plan unless they are in writing and approved by the President
and Chief Executive Officer of Patterson Companies, Inc. and the President of
the respective subsidiary or operating unit. This Plan is reviewed annually to
determine the appropriateness of future continuation.

NO CONTRACT

Participation in this Plan does not constitute a contract of employment and
shall not affect the right of Patterson Companies, Inc. to discharge, transfer,
or change the position of a participant. The employment of any person
participating in the Plan may be terminated at any time and no promise or
representation is made regarding continued employment because of participation
in the Plan.

The Plan shall not be construed to limit or prevent Patterson Companies, Inc.
from adopting or changing, from time to time, any rules, standards, or
procedures affecting a participant’s employment with Patterson Companies, Inc.
or any Patterson Companies, Inc. affiliate, including those which affect award
payments, with or without notice to the participant.

ETHICAL AND LEGAL STANDARDS

A participant shall not pay, offer to pay, assign or give any part of his/her
compensation or any other money to any agent, customer, or representative of the
customer or any other person as an inducement or reward for assistance in making
a sale. Moreover, no rights under this Plan shall be assignable or subject to
any pledge or encumbrance of any nature.

If a participant fails to comply with the Patterson Companies, Inc. Code of
Ethics or the provisions included in this Plan document or violates any other
Company policy, his/her award may be adjusted, reduced, or denied at the
discretion of Patterson Companies, Inc. management.

 

Approved                     James W. Wiltz     R. Stephen Armstrong President &
Chief Executive Officer     Chief Financial Officer and     Executive Vice
President             Date     Date

 

3